Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/213,159, filed 3/25/2021.
Claims 1-20 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  in line 1, “second portion” should be “the second portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 1, line 3, “the lateral edges” has no antecedent basis.
In claim 1, line 6, “the longitudinal edges” has no antecedent basis.
In claim 1, line 7, “the passage of air” has no antecedent basis.
In claim 2, line 2, “each lateral edge” is not clear if referring to the edge of claim 1 or to an additional element of the claims.  By changing the phrase to “each of the lateral edges” the rejection would be overcome. 
In claims 4 and 11, line 3, “an outer surface” is not clear if referring to the outer surface of claim 3 or to an additional element of the claims.  By changing the phrase to “the outer surface” the rejection would be overcome. 
In claims 4 and 11, line 4, “the flat shape” has no antecedent basis.
In claims 4 and 11, line 5, “adhering to” renders the meets and bounds of the claim unclear since in claim 3 the second portion was slidable along the guide rail and not adheres/attached.
In claims 8 and 15, line 1, “the end” has no antecedent basis.
In claim 8, line 2, “the first portion” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA(Applicant’s Admitted Prior art, Figs. 2-3 in view of Schumacher(9,429,353; cited on PTO 892).
AAPA discloses a curtain(20) of a vertical sliding roll-up door, which door comprises a portal structure including vertical uprights provided with guide rails to guide the sliding of blocks fixed along the lateral edges of the curtain, in order to allow the curtain to move vertically with respect to the portal structure(see page 1, line 3 thru page 3, line 10, and Fig. 2-3). AAPA lacks the use of gaskets to seal an air gap between the curtain and the rails.
Schuacher discloses a door(105) having edges contained within a rail(126, 110a, b, see Fig. 4), wherein the curtain comprises air-sealing gaskets/air flow inhibitors(115a, 115b) that extend substantially over the entire length of longitudinal edges of the curtain(see column 5, lines 3-9 and Fig. 4), in order to lock the passage of air between the guide rails and said blocks.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the curtain or the strip attached thereto of AAPA with sealing gaskets, as disclosed by Schumacher, in order to have 
Regarding claim 2, AAPA and Schumacher disclose the curtain of claim 1, wherein said gaskets are provided on both sides of the lateral edges of the curtain(see Fig. 4 of Schumacher).
Regarding claims 5 and 12, AAPA and Schumacher disclose the curtain of claims 1 and 2, wherein each of said gaskets comprises a strip of foam(see column 5, lines 3-9 of Schumacher).
Schumacher lacks the foam being an elastomeric foam. 
The specific material used for the gasket is considered a feature best determined by a skilled artisan given the intended use of the gasket and design requirements thereof. 
Regarding claims 6 and 13, AAPA and Schumacher disclose the curtain of claims 1 and 2, wherein each of said gaskets is fixed to a flexible strip to which said blocks are connected, the curtain being fixed to this strip by sewing or welding(see page 2 of the instant specification).
Regarding claims 7 and 14, AAPA and Schumacher disclose the curtain of claims 1 and 2, wherein a second portion(thicker end, se Fig. 3) of each gasket has a laminar shape(the gaskets of Schumacher are flat and are therefore considered laminar meeting the claim limitation).
Regarding claims 8 and 15, AAPA and Schumacher disclose the curtain of claims 1 and 2, wherein an end of said second portion of each gasket is thicker than a first portion(end closest to rail, see Figs 3 and 4 of Shumacher).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Schumacher, as applied to claim 1 above, and further in view of Drifka(U.S. Pat. Appl. Publ. 2013/0061525; cited on PTO 892).
AAPA and Schumacher disclose the curtain of claim 1, wherein said gaskets(of Shumacher) have a first portion configured to rest slidably on an outer surface of the curtain/strip, and a second portion that projects from the plane of the curtain, to a respective edge of the curtain/strip, which is fixed to the guide rail.
AAPA and Schumacher lack the first portion fixed to the curtain/strip and the second portion slidable along the guide rail.
Drifka discloses a door(12) having a gasket(22) having a first portion attached to an end thereof and a second portion slidable configured to rest slidably on the guide rail(the gasket is slidable along the guide rail when a wind load is present and meets the functional claim limitation, see Fig. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the placement of the attachment/sliding of the gasket/curtain of AAPA and Schumacher with that of Drifka .

Allowable Subject Matter
Claims 4, 9 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	No prior art of record shows the curtain having gaskets having a first portion fixed to a curtain/ strip attached thereto and a second portion with an elastic return force keeping the second portion sliding along the guide rail to seal the gap between the rail and curtain/strip, as in claims 4 and 11, or the curtain having a second portion with a tubular shape for deformation of the gasket, as in claims 9 and 16, nor any motivation to do so.  Prior art of record shows strips attached to the rail and slidable along the curtain/strip but lacks the gasket fixed to the curtain/strip and slidable resting on the rail so the gasket moves with the curtain along the rail to close any air gap between the rail and the curtain/strip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/